Citation Nr: 0201069	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  00-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service connected death pension benefits in the calculated 
amount of $6,824.00.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty during World War II and the 
Korean Conflict, as well as other service.  He died in June 
1993.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following a remand to the RO in 
March 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  By letter dated in July 1999, the RO informed the 
appellant that her death pension benefits were terminated 
effective June 1, 1998 due to excessive income.  The 
termination of benefits resulted in an overpayment.  

3.  The appellant was at fault in the creation of the debt 
due to unreported earned income beginning in 1998.    

4.  Recovery of the overpayment in the calculated amount of 
$6,824.00 would not subject the appellant to undue hardship 
or defeat the purpose for which pension benefits are 
intended. 


CONCLUSION OF LAW

Recovery of overpayment of non-service connected death 
pension benefits in the calculated amount of $6,824.00 would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
November 1999 decision, January 2000 statement of the case, 
and supplemental statements of the case dated in April 2000, 
May 2001, and August 2001, the Committee provided the 
appellant and her representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
prevail on her claim.  Because of the legal nature of her 
claim, the Board finds that there is no reasonable basis for 
assisting the appellant in securing evidence, such as service 
or medical records, to develop her claim.  In addition, the 
appellant has had the opportunity to submit evidence and 
argument in support of her claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).
The Board is also satisfied as to compliance with the 
instructions from the March 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Factual Background

The appellant submitted a claim for non-service connected 
death pension benefits in July 1993, immediately following 
the death of the veteran in June 1993.  The RO's December 
1993 letter denied her claim, explaining that entitlement to 
death pension benefits was based on income and that her 
current income exceeded the maximum annual rate of $5,239.00.  

The appellant subsequently submitted an Eligibility 
Verification Report (EVR) in January 1995 that reflected no 
income from wages, little or no money in cash or bank 
accounts, and no real estate assets.  By letter dated in 
February 1995, the RO awarded the appellant non-service 
connected death pension benefits based on zero countable 
income, effective from February 1, 1995.  The letter 
explained the maximum annual income allowed to receive 
benefits was $5,386.00 and advised the appellant to 
immediately notify the RO of any changes in income to avoid 
creating an overpayment.  

The EVRs the appellant provided in January 1996 and April 
1996 showed no income from wages, no cash or bank account 
funds, and no real estate assets.  The Financial Status 
Report (FSR) submitted in August 1996 similarly showed no 
income from wages.  The appellant reported having about 
$1,200.00 in cash and other assets, as well as about 
$1,200.00 in debts.  She continued to reside at the residence 
she shared with the veteran prior to his death, as documented 
on the veteran's death certificate.  She reported amounts 
spent for utilities, heat, water, and homeowners insurance.  
However, the report reflected no mortgage payment and no 
value for real estate owned.  The appellant's reported net 
monthly income was $460.00.  Her total monthly expenses were 
$561.00.  Award letters from the RO dated in March 1996, May 
1996, and July 1996 reflecting continuing entitlement to 
benefits also included a notice as to the maximum annual rate 
and to her obligation to report changes in income.   

The record was negative for EVR or FSR submitted by the 
appellant after August 1996.  

In June 1999, the RO advised the appellant that claimed 
medical expenses did not alter her pension benefits.  The 
notice letter indicated that her benefits were based on zero 
countable income, with no income from earnings.  In July 
1999, the appellant provided an EVR with a copy of her 1998 
federal income tax return, which showed income from wages in 
the amount of $13,207.00.  On the EVR, the appellant 
indicated that she started working in May 1998 and that she 
had previously provided that information to the RO.  By 
letter dated in July 1999, the RO informed the appellant that 
her death pension benefits were terminated effective June 1, 
1998 due to excessive income.  

In September 1999, the appellant acknowledged receipt of 
notice of overpayment, but requested a waiver of recovery.  
She asserted that she was not at fault in the creation of the 
debt because she submitted an EVR to the RO in May 1998 that 
indicated that she had started to work.  Her pension benefits 
were never amended or terminated, so she did not know she was 
no longer entitled to benefits.  The appellant offered 
essentially identical arguments in his November 1999 notice 
of disagreement and March 2000 substantive appeal.  

In her September 1999 FSR, the appellant reported earnings 
from wages.  In addition, she continued to reside at the 
residence she shared with the veteran prior to his death.  
She reported amounts spent for utilities, heat, water, and 
homeowners insurance, but no mortgage payment and no value 
for real estate owned.  The appellant listed about $2,100.00 
in cash and other assets, as well as about $14,000.00 in 
credit card debts.  The appellant's reported net monthly 
income was $884.00.  Her total monthly expenses were 
$1,044.00.

Pursuant to the Board's remand, the RO determined that the 
claims folder previously established for the veteran had been 
destroyed in August 1993.    

The appellant provided another FSR in May 2001.  She again 
reported earnings from wages.  She continued to reside at the 
residence she shared with the veteran prior to his death.  
She reported amounts spent for utilities, heat, house 
repairs, and house insurance.  In the space for mortgage or 
rent payments, the appellant listed $171.00.  However, she 
again reported no real estate assets.  The appellant listed 
$11,000.00 in cash and other assets.  The only debt was a car 
payment.  The appellant's reported net monthly income was 
$973.00.  Her total monthly expenses were $973.00.  In her 
September 2001 statement, the appellant explained that the 
$171.00 payment was for a home equity loan, which she had 
secured in order to pay her credit card debts.          
 
Analysis

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.3(b)(4) (2001).  
Basic entitlement exists if the veteran had qualifying 
wartime service or the veteran at the time of death was 
receiving or entitled to compensation for a service-connected 
disability based on service during a period of war. Id.  In 
addition, the surviving spouse must meet specified net worth 
requirements and have an annual income that does not exceed 
the applicable maximum annual pension rate. Id.  Payments of 
any kind from any source shall be counted as income during 
the twelve-month annualization period in which received 
unless specifically excluded by law or regulation.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a). 

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  In 
making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  
(2) Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.  (3) Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended.  (4) 
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.  (5) Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

Initially, the Board finds that waiver of recovery of the 
overpayment is not precluded due to fraud, misrepresentation, 
or bad faith on the appellant's part.  She alleges that she 
notified the RO by EVR submitted in May 1998 that she began 
working that month.  There is no May 1998 EVR associated with 
the record.  The law presumes that government officials have 
properly discharged their official duties absent clear 
evidence to the contrary.  McCullough v. Principi, 15 Vet. 
App. 272, 275 (2001).  See Ashley v. Derwinski, 2 Vet. App. 
307, 308-309 (1992) (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)) (presumption of 
regularity concerning administrative procedures at the 
Board); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(presumption of regularity concerning administrative 
procedures at the RO).  

Therefore, in this case, if the appellant submitted an EVR to 
the RO in May 1998, it is presumed that RO personnel stamped 
the document with the date of receipt and associated it with 
her claims folder in the normal course of business.  The 
appellant merely asserts that she provided the RO with the 
EVR in May 1998, which, standing alone, is not the type of 
"clear evidence to the contrary" required to rebut the 
presumption of regularity.  See Mindenhall, supra.  She has 
offered no other evidence to support her statements.   

The Board's earlier remand suggested the possibility that the 
document had been misfiled in a claims folder previously 
created for the veteran, rather than in the appellant's 
claims folder.  However, the RO determined that the veteran's 
claims folder was destroyed in August 1993.  See VA 
Administrative Procedures Manual (M21-1), Part II, Chapter 5, 
para. 5.19.  Therefore, it is not possible that the EVR was 
misfiled in the veteran's claims folder.  

In any event, the appellant promptly submitted income 
information in 1999 when notified by the RO that her death 
pension benefits were still calculated based on no income 
from wages.  The Board notes that the RO apparently continued 
the appellant's award without receipt of any EVR between 
April 1996 and July 1999.  Considering the entirety of the 
circumstances, the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the appellant's part that 
would bar waiver of collection of the overpayment.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).  
Thus, the Board must determine whether recovery of the 
overpayment is against equity and good conscience.  

First, the Board finds that the appellant must be attributed 
some fault in the creation of the debt.  She has been on 
notice since initially filing her claim in 1993 that 
entitlement to death pension benefits was premised on income 
and the general amount of the maximum annual rate.  
Therefore, even assuming that she notified the RO that she 
was working, she was at fault in continuing to accept full 
benefits without making further inquiry at the RO.  In 
addition, the Board observes that non-service connected death 
pension benefits are intended to compensate a recipient for 
the deficit between income and the maximum pension rate 
allowable.  Therefore, in this case, where the appellant's 
family income exceeded the maximum rate, recovery of the 
benefits does not defeat the purpose for which the benefits 
are intended.  To that extent, failure to recover the 
overpayment works an unjust enrichment for the appellant.  
Finally, there is no evidence suggesting that the appellant 
relied on VA benefits to her detriment.  

Therefore, the only remaining question is whether recovery of 
the overpayment would cause undue hardship, i.e., whether 
repaying the debt would deprive the appellant of basic 
necessities.  Considering the information reported by the 
appellant, the Board finds that it would not.  

The appellant continues to be gainfully employed.  There is 
no evidence or allegation that any type of disability 
prohibits her from working or from working on a full-time 
basis.  Although she denies having any real estate assets, 
the home equity loan she obtained certainly suggests that she 
has ownership interest in her residence.  Although she has 
had repeated opportunities to do so, the appellant has not 
disclosed the value of that residence.  Similarly, she has 
not disclosed the amount of the home equity loan, though the 
loan was at least approximately $14,000.00, the amount of 
credit card debt paid with the loan proceeds.  With respect 
to her current financial status, the appellant's reported 
income exactly equals her reported expenses.  Assuming the 
accuracy of her figures, though curious, there is no excess 
income.  However, she also has approximately $800.00 in 
available funds.  Considering the financial picture 
demonstrated by information reported by the appellant, the 
Board finds that she has sufficient resources to enable her 
to arrange for repayment of the VA debt without depriving the 
appellant of basic necessities.    

In summary, the Board finds in this case that recovery of the 
overpayment of death pension benefits would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.962, 1.963, 1.965.  Therefore, waiver is denied. 


ORDER

Waiver of recovery of overpayment of non-service connected 
death pension in the calculated amount of $6,824.00 is 
denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



